            Case 2:15-cr-00205-TLN-EFB Document 133 Filed 02/03/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-205-TLN-EFB
11
                                   Plaintiff,
12                                                       GOVERNMENT’S MOTION FOR LEAVE TO
                             v.                          FILE ON MARCH 2, 2020
13
     MATTHEW MULLER,
14                                                       COURT: Hon. Edmund F. Brennan
                                  Defendant.
15

16

17           The Government respectfully requests leave to file responses to defendant’s recent filings (Dkts.

18 130, 131, 132) and a motion to dismiss on March 2, 2020. The defendant originally claimed that he

19 received ineffective assistance of counsel. Dkt. 61. After the Government filed its opposition, Dkt. 113,

20 the defendant withdrew his ineffective assistance of counsel claim. Dkt. 117. That withdrawal may

21 have important consequences not only for the defendant’s now-forfeited ineffective assistance of

22 counsel claim, but also for the procedural bar that applies to the defendant’s attack on the voluntariness

23 of his plea. The defendant’s concession that his counsel was competent wounds his cause showing in

24 ways the Government would like to brief for the Court.

25 //

26 //

27 //

28 //


        MOTION FOR EXTENSION OF TIME                     1
         Case 2:15-cr-00205-TLN-EFB Document 133 Filed 02/03/20 Page 2 of 2

 1        The Government seeks leave to file its papers on March 2, 2020.

 2                                                       Respectfully submitted
     Dated: February 3, 2020                             MCGREGOR W. SCOTT
 3                                                       United States Attorney
 4
                                                  By: /s/ MATTHEW D. SEGAL
 5                                                    MATTHEW D. SEGAL
                                                      Assistant United States Attorney
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     MOTION FOR EXTENSION OF TIME                    2
